PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



Graham Patent Law
P.O. Box 451
Rockwood ON N0B 2K0 CA CANADA

		:
In re Application of	:	DECISION ON PETITION
    D'SOUZA, ROY et al.  	                                   :    TO WITHDRAW FINALITY
Application No. 15/286,625	:	     OF REJECTION
Filed:  10/06/2016	:	UNDER 37 CFR 1.181
Attorney Docket No. 50547-3112 	:
For:	TOKEN-BASED SYSTEM FOR 
SECURING AND RECOVERING DATA								


This is a decision on Applicant’s petition filed on March 7, 2022 under 37 CFR 1.181 requesting withdrawal of finality of the Office action mailed on December 7, 2021.

The petition is being considered pursuant to 37 CFR 1.181 and no fee is required.

The petition is DISMISSED. 

In the petition, Applicant requests withdrawal of finality of the December 7, 2021 Office action because “the Final Office Action does not rebut Applicant’s rebuttal evidence”.
 

BACKGROUND

The following relevant facts include:

On June 9, 2021, the Examiner issued a non-final Office Action, rejecting claims 1-4, 7-14 and 17-20 under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more and rejecting claims 1, 7-11 and 17-20 as unpatentable over Dill et al. (US 2015/0032626) in view of Babonneau (US 2007/0058548) further in view of Mont et al (US 2003/0056108) and Annan (US 2010/0106649).
On September 9, 2021, Applicant filed a response with no amendment to the claims. 
On December 7, 2021, the Examiner issued a final Office action repeating the rejection set forth in the non-final Office action mailed on June 9, 2021.
On February 7, 2022, applicant files an after final response.
On February 23, 2022, the Examine issued an advisory action.
On March 7, 2022, Applicant filed a notice of appeal, pre-appeal conference request and the instant petition. 


RELEVANT RULES, STATUTES AND GUIDELINES

Relevant portions of the patent rules recite the following:

37 CFR 41.31(a)(1) states:

(1) Every applicant, any of whose claims has been twice rejected, may appeal from the 
decision of the examiner to the Board by filing a notice of appeal accompanied by the fee set forth in § 41.20(b)(1) within the time period provided under § 1.134 of this title for reply. 

37 CFR 1.181(a)(1) states: 

(a) Petition may be taken to the Director: (1) From any action or requirement of any examiner in the ex parte prosecution of an application, or in ex parte or inter partes prosecution of a reexamination proceeding which is not subject to appeal to the Patent Trial and Appeal Board or to the court.


Discussion and Analysis
In the petition, Petitioner requests withdrawal of finality of the Office action mailed December 7, 2021.

Specifically, with respect to the 35 USC 103 rejections, Applicant argues on page 3 of the petition:
	“Applicant traversed these claim rejections in at least response 2021-09. However, as Applicant explains below, the Final Office Action does not rebut Applicant’s rebuttal evidence. Instead, the Final Office Action and the Advisory Action merely reproduce text from the Office Action dated June 9, 2021.”
	A review of the final Office action mailed December 7, 2021, under the “Response to Arguments” section on pages 2-11 reveals that the Examiner rebutted Applicant’s rebuttal evidence. For example, the Examiner set forth the position that Dill teaches the invention as claimed and the specific limitations which applicant argues the references do not teach (see paragraph 4 of page 2 of the final Office action). 
	On page 6 of the petition, Applicant argues that the final Office action does not rebut Applicant’s evidence rebutting the 103 rejection with respect to the Mont reference. 
	However, a review of the final Office action on pages 5-8 reveals that the examiner did provide a rebuttal to Applicant’s rebuttal evidence with respect to the Mont reference.
	Therefore, there is clear position in which the examiner is taking with respect to the 35 USC 103 rejection.

With respect to the 35 USC 101 rejections, Applicant argues on page 4 of the petition:
	“However, in at least Applicant’s response filed September 9, 2021 (“Response 2021-09”), Applicant noted that, contrary to the established jurisprudence and the Office guidance (e.g. MPEP 2106.07), the previous Office Action failed to provide any analysis that would substantiate these conclusions.”
	A review of the final Office action mailed December 7, 2021, reveals on pages 9-11, the Examiner rebutted Applicant’s rebuttal evidence. For example, in paragraph 46. of page 9, the Examiner takes the position that the claims involve authorizing a transaction for value which is a commercial or legal interaction.

With respect to applicant’s assertion that the final Office action should be withdrawn because the prior art references applied do not qualify as prior art under 35 U.S.C. 103 based on how the references where interpreted, it is clear that Applicant’s arguments will not support the requested relief, because the relief requested is simply not the type of relief that can be obtained by petition. Applying the plain language of 37 CFR 1.181(a)(1), it is clear that petitioners’ arguments will not support the requested relief because the relief requested is simply not the type of relief that can be obtained by petition. The issue presented by petitioners are clearly directed to the propriety of the 35 U.S.C. 101 and 103 rejections of the claims. The question of whether the interpretation of the applied references qualifies as prior art under 35 U.S.C. 103 or eligble under 35 U.S.C. 101 is clearly an appealable issue.


It is further noted that the USPTO carries its procedural burden of establishing a prima facie case when its rejection satisfies 35 U.S.C. § 132. As noted in In re Jung, (United States Court of Appeals for the Federal Circuit 2010-1019):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale















As also noted in In re Jung:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


















Any request for reconsideration of this decision must be submitted within TWO (2) months from the mail date of the decision. 37 CFR 1.181(f). The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181” and be directed to the Office of the Deputy Commissioner for Patent Examination Policy at Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450. See MPEP 1002.02(b).
Any inquiry regarding this decision should be directed to Marc Jimenez, Quality Assurance Specialist, at 571-272-4530.


The petition is DISMISSED. 


/DEBORAH J REYNOLDS/Director, Art Unit 3600                                                                                                                                                                                                        _______________________
Deborah Reynolds, Director
Technology Center 3600
(571) 272-0734

/MJ/ 05/03/2022